Title: To George Washington from Nathanael Greene, 8 October 1780
From: Greene, Nathanael
To: Washington, George


                  
                     Sir
                     Ver Planks Point Octr 8th 1780
                  
                  The enclosed is an account given by a deserter just come to this
                     Post. It is probable, if the person is a spy, he will be in Camp to day, and
                     perhaps to morrow, as the army will be on the move and uncertain where it is
                     marching to. To fix that, may detain him a day longer & I have thought
                     it of sufficient importance to send an Express; as the detection of spies is an
                     interesting matter to the safety of an army: and the more hazardous the
                     business is rendered, the more difficult it will be for the Enemy to obtain
                     intelligence.
                  The troops under my command encamped last night at Haverstraw;
                     and this morning marched for West Point. Part of the baggage is gone up the
                     river, and the rest will go this evening. Most of the covered waggons are over
                     the river, and by to morrow morning the whole of the waggons will be over.
                  Genl Wayne marched last evening from Haverstraw. Genl St Clair
                     with the other brigade will march in the morning; but perhaps not until late,
                     as it will be difficult for me to give the order this evening, not knowing with
                     certainty whether the troops will arrive at West Point until the morning.
                  Mr Arthur Lee crossed King’s Ferry last evening; he purposes
                     calling at Head Quarters on his way to Philadelphia. I am with great respect
                     your Excellency’s most obdt hume Servt
                  
                     Nath. Greene
                     M. General
                  
               